Citation Nr: 0809245	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  00-14 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the reduction of the veteran's 40 percent 
disability evaluation for degenerative disc disease (DDD) of 
the cervical spine was proper.

2.  Entitlement to a disability evaluation in excess of 40 
percent, for the period from August 1, 1998, to March 20, 
2003, for DDD of the cervical spine.

3.  Entitlement to a disability evaluation in excess of 60 
percent, prior to and after March 20, 2003, for DDD of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to December 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The veteran previously had a hearing with a Veterans Law 
Judge from the Board in April 2005.  The Board wrote to the 
veteran to advise the veteran that the Veterans Law Judge 
that conducted the hearing was no longer at the Board in May 
2007.  The veteran was given the opportunity to have a new 
hearing.  See 38 C.F.R. § 20.707 (2007).

The veteran was given 30 days to make his election.  He was 
informed that if he did not elect a new hearing within that 
time, the Board would assume he did not want a hearing and 
proceed to adjudicate his claim.  As of the date of this 
decision, the veteran had not responded to the letter.  
Accordingly, the Board will conduct its appellate review 
based on the evidence of record.


FINDINGS OF FACT

1.  The veteran was granted a 40 percent disability 
evaluation for his service-connected DDD of the cervical 
spine that was effective from May 1, 1996.

2.  The veteran was notified of the proposed reduction of his 
40 percent evaluation in January 1998.  The reduction was 
effected by way of a rating decision, dated in May 1998 and 
effective as of August 1, 1998.

3.  The evidence of record does not show that the veteran's 
DDD of the cervical spine improved to warrant the reduction 
of his 40 percent disability evaluation and the evaluation 
should be restored from August 1, 1998.

4.  From August 1, 1998, to March 20, 2003, the veteran's DDD 
of the cervical spine was manifested by complaints of pain, 
limitation of motion with pain, and cervical radiculopathy 
without muscle spasms.  

5.  From March 20, 2003, the veteran's DDD of the cervical 
spine is manifested by complaints of pain, limitation of 
motion with pain, and cervical radiculopathy, with evidence 
of fatigue, weakness, and lack of endurance.  


CONCLUSIONS OF LAW

1.  Restoration of the 40 percent evaluation assigned for the 
veteran's service-connected DDD of the cervical spine is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a 
(1997); 38 C.F.R. §§ 3.105, 3.344 (2007).

2.  The criteria for an evaluation in excess of 40 percent 
for the period from August 1, 1998, to March 20, 2003, for 
DDD of the cervical spine, have not been met.  38 U.S.C.A. 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5293, 5285, 5286 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2007).

3.  The criteria for an evaluation in excess of 60 percent 
for the period from March 20, 2003, for DDD of the cervical 
spine, have not been met.  38 U.S.C.A. 1155, 5107; 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5285, 5286, 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 3.102, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reduction

A.  Background

The veteran served on active duty from April 1981 to December 
1990.  He underwent right C5-C6 and C6-C7 posterior 
foramenotomies for right upper extremity radicular symptoms 
in September 1988.  The veteran was discharged from service 
by reason of physical disability in December 1990.  One of 
the disabilities was degenerative joint disease (DJD) of the 
cervical spine, secondary to trauma, with restricted cervical 
extension and flexion.  The service department used 
Diagnostic Codes 5003 and 5290 to identify the veteran's 
disability.  The Board notes that Diagnostic Code 5003 
relates to disabilities involving degenerative arthritis 
while Diagnostic Code 5290 pertains to disabilities involving 
limitation of motion of the cervical spine.  See 38 C.F.R. 
§ 4.71a (1990).

The veteran submitted his claim for VA disability 
compensation benefits in December 1990.  He was afforded a VA 
examination in February 1991.  The veteran complained of 
painful and limited motion of his cervical spine.  The 
veteran was noted to have forward flexion of 30 degrees, 
extension to 40 degrees, left flexion to 30 degrees, right 
flexion to 10 degrees with pain, left rotation to 45 degrees, 
and right rotation to 20 degrees.  X-rays of the cervical 
spine were said to show minimal anterior osteophyte formation 
at C5 and C6 levels along the anterior inferior aspect.  Disc 
spaces and foraminae appeared unremarkable.

The veteran was granted service connection for postoperative 
DDD, C5-C7, with radiculopathy of the upper extremities in 
April 1991.  He was given a 20 percent disability evaluation 
under Diagnostic Code 5293.  That diagnostic code pertained 
to intervertebral disc syndrome disabilities.  See 38 C.F.R. 
§ 4.71a (1991).

Private treatment records associated with the claims folder 
note that he was involved in two motor vehicle accidents in 
January and February 1994, respectively.  The veteran was 
seen for complaints of cervical pain.  He was given a 
clinical diagnosis of cervical strain.  A magnetic resonance 
imaging (MRI) report from February 1994 noted that the 
veteran had end-plate spondylosis and mild DDD with a mild 
central bulge or early prolapse butting the ventral cord 
margin and a mild degree of foraminal narrowing at C4-C5.  At 
C5-C6 there was mild to moderate posterior osteophyte ridge 
and posterior ligamentus hypertrophy mildly narrowing the 
anterior/posterior (AP) canal diameter slightly flattening 
the ford.  Foraminal narrowing was greater on the right.  
There was foraminal narrowing on the right, with some 
marginal spurring evidence that was accentuated by 
postoperative change at C6-C7.  There also was mild posterior 
osteophyte ridge at this level and DDD at C5-C6.

The veteran was afforded a VA examination in June 1994.  He 
complained of off and on pain in the cervical spine.  The 
turning of his head would cause neck pain and tingling in his 
right arm.  The examiner reported the veteran to have flexion 
of the cervical spine to 35 degrees, extension to 35 degrees, 
left lateral flexion to 35 degrees, right lateral flexion to 
10 degrees and rotation to the left and right to 45 degrees.  
Pain was reported on all cervical motion.  The diagnosis was 
status post posterior foramenotomy, C5-C6, C6-C7, with C5-C7 
hemilaminectomy.  

The veteran's disability was continued at the 20 percent 
level in September 1994.  

The veteran submitted a claim for an increased evaluation for 
his cervical spine disability as well as a claim for a total 
disability evaluation based on individual unemployability 
(TDIU) in January 1996.  He reported that his symptoms were 
much worse and that surgery was being contemplated.  

VA records show the veteran was seen for a complaint of neck 
strain in November 1995.  A VA neurology consult from 
December 1995 noted that the veteran had a seven year history 
of cervical radiculopathy with shooting pain from the neck 
into the hands.  The symptoms had grown worse over the last 
few months.  The assessment was symptoms suggestive of 
bilateral C6-C7 radiculopathy.  A February 1996 MRI report of 
the cervical spine said that there was spondylosis at C4-C7 
with posterior osteophytes and associated spondylotic disc 
protrusion, bulge, or herniation that was most pronounced at 
C4-C5 and slightly indenting of the anterior aspect of the 
cervical cord at C4-C5 and C5-C6.  This was said to probably 
be causing impingement upon the right C6 exiting nerve root 
at C5-C6.  Spinal canal narrowing, mild to moderate at C4-C5, 
and mild at C5-C6 and C6-C7 was noted.  Finally, there was 
mild right C4-C5 neural foraminal narrowing at the exiting 
nerve root level.

The veteran underwent a C4-C5 and C5-C6 anterior cervical 
discectomy and fusion on March 12, 1996.  The veteran was 
awarded a temporary 100 percent evaluation, under 38 C.F.R. 
§ 4.30, for the period from March 11, 1996, to April 30, 
1996.  The issue of an increased evaluation after that point 
was deferred.  The veteran's current 20 percent evaluation 
was in effect from May 1, 1996.

A neurosurgery outpatient entry from May 2, 1996, noted that 
the veteran had a free range of motion of the neck, however 
no range of motion was provided.  The examiner said that x-
rays showed excellent bony fusion of the involved cervical 
levels, that the bone plugs were in excellent position, and 
the spine was in excellent alignment.  The examiner noted 
that the veteran said his pain had not improved and that it 
may be worse.  The examiner said the veteran's neurologic 
exam had improved since March 1996.  The veteran was cleared 
to return to work.  

The veteran submitted a letter from a VA physician, P. L., 
M.D., in June 1996.  The physician was the director of a VA 
pain management center.  He reported that the veteran 
currently complained of severe, chronic neck and head pain.  
He said the pain interfered with the veteran's sleep, sex, 
studies, and activities of daily living.  The veteran was 
also said to be severely limited in his range of motion in 
his neck and had exquisite tenderness around the scar and 
upper back.  The physician added that he believed the veteran 
was a motivated and articulate man that was presently 
unemployable.  He noted that the veteran was currently 
enrolled in a vocational rehabilitation program.

The veteran was afforded a VA examination in September 1996.  
The veteran was said to have a normal neurological 
examination.  He complained of continued pain in his neck.  
He said that it would begin in the occipital region and 
spread down his neck and into his shoulders.  The veteran was 
tender to touch over the region.  The veteran was said to 
have a range of motion of forward flexion to 20 degrees, 
extension to 10 degrees, left and right lateral flexion to 15 
degrees, and left and right rotation to 20 degrees.  The 
examiner said there was objective evidence of pain on motion.  

The diagnosis was severe cervical pain with limited range of 
motion, status post surgery.  The examiner said that the 
severe pain would certainly affect the functional ability of 
the veteran with any kind of work that would require 
reasonable mobility of both upper arms in the shoulder and 
neck regions.  He also said that, although there was no 
neurological involvement, or clinical evidence of 
radiculopathy, the veteran had severe pain in the neck and 
any movements of the neck caused him pain, as did movements 
at the shoulder girdle.  The examiner said that the pain 
limited the activities of the veteran to a great extent.  

The RO increased the veteran's disability evaluation to 40 
percent in October 1996.  The effective date was as of May 1, 
1996, the day after the expiration of the 100 percent 
evaluation under 38 C.F.R. § 4.30.  The evaluation was for 
severe intervertebral disc syndrome as described under 
Diagnostic Code 5293.  The rating decision noted that the 
veteran was to have a future examination in September 1997.

The veteran was afforded a VA examination in November 1997.  
The examiner noted that there were no medical records to 
review.  The veteran continued to complain of daily pain in 
the cervical spine.  The veteran was also noted to have been 
involved in the pain clinic at the VA medical center (VAMC) 
in Hampton, Virginia, but was recently discharged from the 
clinic for missing appointments.  The examination report is 
on a worksheet with responses to questions noted but the 
actual questions are not shown on the worksheet.  The veteran 
was said to use a transcutaneous electrical nerve stimulation 
(TENS) unit.  The veteran was noted to have been unemployed 
from November 1996 to September 1997.  He had worked for a 
telemarketing firm.  The examiner said the veteran had a 
range of motion for the cervical spine of flexion to 20 
degrees, extension to 20 degrees, left and right lateral 
flexion to 10 degrees, and left and right rotation to 50 
degrees.  The examiner commented that there was verbal pain 
with flexion and extension and visible pain with the other 
measurements.  There was no comment on fatigue, weakness or 
incoordination.

The veteran was afforded electromyography (EMG)/nerve 
conduction velocity (NCV) testing as part of the examination.  
The results showed no evidence of cervical radiculopathy.  
The examiner's diagnosis was DDD of the cervical spine 
without evidence of neuroradiculopathy.  

The RO issued a rating decision, proposing to reduce the 
veteran's disability evaluation from 40 to 20 percent in 
January 1998.  Notice of the proposed reduction was provided 
that same month.  The veteran was advised he could submit 
argument and/or evidence against the reduction.  He was also 
advised he could have a hearing and that if he requested his 
hearing within 30 days, he would continue to be paid at the 
present level.  

The veteran responded in March 1998.  He noted that he had 
requested a hearing in regard to his proposed reduction.  The 
veteran's request was received after 30 days.  

The veteran was originally scheduled for a hearing on April 
16, 1998.  However, the hearing was cancelled by the veteran.  
The hearing was rescheduled for May 12, 1998, with notice 
provided on April 13, 1998.  The veteran failed to report for 
the hearing.

The RO issued a rating decision that implemented the proposed 
reduction in May 1998.  The reduction was made effective from 
August 1, 1998.  Notice of the rating action was mailed on 
May 21, 1998.

The veteran did testify at a hearing at the RO in August 
1998.  The veteran said he believed his cervical spine had 
gotten worse as far as his pain was concerned.  He testified 
regarding his last VA examination.  His testimony was that 
the examiner assisted him through the range of motion, 
implying that the measurements listed were for passive range 
of motion and not active.  The veteran said he still had pain 
that radiated from the base of his skull, down between his 
shoulders and both arms.  It was worse on the right.  The 
veteran said the surgery had not helped.  His pain was worse 
and that he experienced pain with every movement.  He said 
the pain was always present.  The veteran also testified he 
used a TENS primarily to help with the pain in his cervical 
spine.  He said that the pain was severe enough that he would 
be unable to function 3-5 days a week.  He also used a home 
traction unit.

The veteran submitted a VA contract vocational rehabilitation 
report that was prepared on May 21, 1998.  The veteran's 
assessment was not limited to impairments from his cervical 
spine but did include his other disabilities, especially his 
lumbar spine.  It was noted that the veteran's main complaint 
was pain.  The counselor noted that the veteran worked for 
one week as a telemarketer in September 1997.  The counselor 
said that the veteran was an unreliable worker because he had 
trouble concentrating on the task at hand due to pain and not 
being able to maintain a regular work schedule.  

VA treatment records for the period from January 1996 to June 
1998 do show the veteran as being seen for pain management 
frequently throughout 1996.  He was using biofeedback and 
being seen by a psychologist to try and help him cope with 
his pain.  The veteran was also seen at the pain clinic into 
1997.  There is an entry dated September 26, 1997, that 
reported the veteran as having cancelled three appointments 
in September 1997.  The entry reported that the veteran was 
discharged from the pain clinic.  The veteran was later seen 
in the pain clinic on several occasions in 1998.  

B.  Analysis

The rating reduction in this case was undertaken in 
compliance with 38 C.F.R. § 3.105 (e) and (h) (1997).  The 40 
percent rating was assigned by prior rating action of the RO, 
effective from May 1, 1996, and remained in effect until 
August 1, 1998, a period of less than five years.  As the 
veteran's disability evaluation was in effect for less than 
five years, subsections (a) and (b) of 38 C.F.R. § 3.344 are 
not for application in this instance.  See 38 C.F.R. 
§ 3.44(c) (2007).

The Board notes that 38 C.F.R. § 3.344(c) does provide that, 
if an adequate examination discloses improvement in the 
condition, such findings will warrant a reduction in the 
disability evaluation.  However, the examination itself is 
not the only evidence to consider.  In Brown v. Brown, 5 Vet. 
App. 413, 419 (1993), the United States Court of Appeals for 
Veterans Claims (Court), interpreted the provisions of 38 
C.F.R. § 4.13 to require that in any rating reduction case, 
it must be ascertained, based upon a review of the entire 
recorded history of the disability, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 
provide that, in any rating reduction case, not only must it 
be determined that improvement in the disability has 
occurred, but also that improvement reflects an improvement 
in the veteran's ability to function under the ordinary 
conditions of life and work.

The rating criteria in effect at the time of the proposed and 
effected reduction was unchanged during that period.  Under 
Diagnostic Code 5293, pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks, 
with intermittent relief, warrants a 40 percent evaluation.  
A 20 percent evaluation is for consideration where there are 
moderate symptoms with recurring attacks.  38 C.F.R. § 4.71a 
(1997).

The rating decisions January 1998 and May 1998 were based 
upon the results of the November 1997 VA examination.  
Neither rating decision discussed any other evidence of 
record.  There was no review of the history of the disability 
such as how it had increased since 1994 and required 
additional surgery in 1996.  There was no discussion as to 
whether the results from the examination demonstrated an 
actual change in the level of disability.  

The Board finds that the evidence of record did not support a 
reduction of the veteran's 40 percent disability evaluation 
in 1998.  The November 1997 examination results did not 
represent an actual change in the veteran's disability given 
the other evidence of record.  Other than a slightly greater 
range of motion for lateral rotation, the results were not 
much different than those from the examination in September 
1996.  There was no clinical evidence of radiculopathy in 
1996 and this was confirmed by EMG/NCV testing in 1997.  
However, the veteran's level of pain, to include pain on 
motion, and how this limited his ability to function was not 
shown to be improved by the results from the examination in 
November 1997.  Accordingly, the 40 percent disability 
evaluation is restored from August 1, 1998.

II.  Increased Evaluations

A.  Background

In addition to the above evidence, the veteran submitted a 
report from S. A. Grubb, M.D., dated in August 1998.  Dr. 
Grubb noted the veteran's history, to include his two prior 
surgeries.  The veteran complained of neck, and arm pain.  
The pain varied in intensity during the day.  The veteran 
said some days he was barely able to get out of bed and some 
days it was not too bad.  The pain was aggravated any time 
the veteran did anything physical.  Dr. Grubb said the 
veteran had forward flexion to his chin within three finger 
widths of the chest.  He had extension to 20 degrees and 
right and left rotation to 25 degrees.  The impression was 
cervical DDD, status post C4-C6 fusion.  Dr. Grubb opined 
that the veteran was temporarily disabled and was recommended 
for additional physical therapy.  He also was to refer the 
veteran for pain management and vocational rehabilitation.  

A VA MRI report from February 1999 noted the prior fusion of 
C4-C6.  There was central stenosis, with minimal cord 
compression, at the C3-C4 level, secondary to posterior 
osteophyte with minimal bulging disc and slight prominence of 
the ligmentum flavum.  There was minimal narrowing of the 
right neural foramen at the C3-C4 and C4-C5 levels and 
moderate narrowing of the left neural foramen at the C5-C6 
level.  The report also noted marked narrowing of the right 
neural foramen at the C6-C7 level, secondary to osteophyte, 
and central stenosis with narrowing of the posterior thecal 
sac by ligamentum flavum hypertrophy and probable post-
surgical fibrosis.  

A VA outpatient record from May 1999 noted that the veteran 
continued to complain of neck pain that extended between his 
shoulders and into his arms.  It was worse on the right.  He 
continued to use a TENS unit.  The examiner said that she had 
spent a great deal of time going over the veteran's x-rays 
[and MRI reports] with him.  The impression was that there 
was a very good possibility that the veteran continued to 
have cervical radiculopathy that involved the shoulders.  
This was said to be secondary to the neural foraminal 
narrowing at the C3-C4 level and the right-sided 
symptomatology in the hand from those findings at the lower 
levels on MRI.  The option of surgery was discussed to 
relieve the symptoms but the veteran was not interested given 
the outcome of his prior surgeries.  

The veteran submitted a copy of a letter from a VA vocational 
rehabilitation counselor that was dated in October 1999.  The 
letter informed the veteran that he was not entitled to 
vocational rehabilitation because it was not feasible for him 
to achieve a vocational goal.  It was further decided that 
the veteran would not benefit from a program of independent 
living services.  This was based on all of the veteran's 
service-connected disabilities which included his lumbar 
spine, right ankle, left ankle, left knee, both wrists, and 
both shoulders in addition to his DDD of the cervical spine.

The veteran was afforded a VA examination in March 2000.  The 
veteran complained of pain in the cervical spine.  He said he 
would have daily flare-ups.  He used a TENS unit for his 
cervical and lumbar spines.  The veteran was said to be 
unemployed since September 1997.  At the outset, the examiner 
said it was difficult to examine the veteran because he felt 
the veteran was intentionally trying to mislead him as far as 
movement and strength were concerned.  The examiner did state 
that there was definite painful motion of the cervical spine.  
There was no muscle spasm but there was weakness in all of 
the planes tested, and there was tenderness on both right and 
left sides of the neck, as well as midline.  The veteran was 
said to have flexion to 35 degrees, extension to 30 degrees, 
left and right lateral flexion to 15 degrees, and left and 
right rotation to 40 degrees.  The examiner said there may be 
some limitation due to weakness.  Motor function and sensory 
examination of the upper extremities was said to be within 
normal limits.  

The examiner said that a cervical spine x-ray was interpreted 
as normal.  The Board finds this assessment to lack 
credibility and is either incorrect, or of no probative value 
in light of the other x-ray and MRI results of record that 
overwhelmingly document clear defects in the cervical spine, 
to include the results of two surgeries.  This interpretation 
was given even after the examiner stated he had reviewed the 
veteran's medical records.  The examiner's overall assessment 
was status post cervical spine fusion with residuals.  

The veteran was afforded another VA examination to assess 
additional claims in September 2000.  Other than a reference 
to a surgical scar on the cervical spine, there were no 
pertinent findings in the report.

The veteran was afforded a VA examination in July 2001.  The 
examiner reviewed the results of the MRI of February 1999.  
The examiner stated that the veteran's range of motion for 
the cervical spine was markedly limited with pain at the end 
of the range of motion.  All measurements were reported as 
being with pain.  The veteran had flexion to 30 degrees, 
extension to 20 degrees, left and right lateral flexion to 30 
degrees, and left and right rotation to 40 degrees.  The 
examiner stated that the veteran had fatigue, weakness, and 
lack of endurance in the neck but the major functional impact 
was caused by cervical spine pain.  Cervical spine x-rays 
were interpreted to show status post interbody fusion 
procedure of C4-C5 and C5-C6.  There was total ankylosis of 
the disc spaces with no evidence of postsurgical 
complication.  There was moderate degenerative disc space 
disease and spondylosis at C6-C7, with mild to moderate 
bilateral foraminal compromise at C5-C6.  

The pertinent diagnosis was status post interbody fusion C4-
C5 and C5-C6, and moderate DDD and spondylosis of C6-C7 with 
mild to moderate bilateral formaninal compromise at C5-C6 
with radiculopathy.  The examiner added that the veteran 
could carryout most activities of daily living but he was not 
able to do any heavy lifting or bending.  The veteran was not 
able to work over the last four years because of symptoms 
related to lumbar and cervical disc disease with 
radiculopathy.

The veteran submitted a statement in October 2001 wherein he 
said all medical evidence for his claim should already be 
available.  He said he had received all of his care from VA.  

Additional VA records, for the period from July 2000 to 
October 2002 were associated with the claims folder.  The 
veteran was seen on occasion in the neurosurgery clinic for 
complaints of cervical spine pain.  The veteran was seen in 
March 2002, where he was noted to be unemployed since 1997.  
The veteran was to undergo testing for his complaints of 
numbness.  A note from May 2002, reported that the veteran 
complained of pain in the cervical spine.  He also said he 
had numbness and a tingling sensation with radiation to the 
right upper extremity.  He underwent EMG/NCV testing.  The 
results were interpreted to show evidence of cervical 
radiculopathy at the left of C5-C6 on the right side.  

The veteran was afforded a VA examination in March 2003.  The 
veteran complained of pain in his neck.  He said it would 
radiate from the neck down into his shoulders and into the 
first three fingers of his hands.  It was worse on the right 
side.  The examiner said there was evidence of cervical 
radiculopathy on the right side and lesser strength in the 
right arm.  The examiner said the veteran had a range of 
motion for flexion to 50 degrees, extension to 40 degrees, 
left and right lateral flexion to 20 degrees and left and 
right rotation to 35 degrees.  The examiner said the veteran 
complained of pain when he started his motion and that the 
last few degrees of motion caused increased pain.  The pain 
was said to be moderate but could go to severe with the last 
degrees of motion.  The examiner said that the veteran 
complained of pain, fatigue, weakness, and lack of endurance 
but not incoordination.  The examiner did not provide any 
objective findings in regard to those complaints.  

The examiner said the upper extremity motor function seemed 
to be abnormal because there was less strength in the right 
hand.  The examiner said muscle power was 4/5 on the right 
compared to 5/5 on the left.  The diagnosis was DDD of the 
cervical spine, status post fusion with radiculopathy, fusion 
of C4-C6, narrow exit foramina bilateral at C5-C6.  The 
examiner provided an addendum wherein he said the veteran had 
continuous pain, and decreased muscle power, in the right arm 
that prevented him from doing lifting and pulling.  This 
caused definite problems with work.  

The veteran was granted entitlement to a TDIU rating in June 
2003.  The effective date was established as of March 5, 
2002.

The RO also increased the veteran's disability evaluation for 
his DDD of the cervical spine to 40 percent, effective from 
March 5, 2002, and to 60 percent, effective from March 20, 
2003.  The RO implemented this decision in a supplemental 
statement of the case (SSOC) issued in August 2003.  The 
decision found that a VA outpatient entry supported the 40 
percent evaluation from March 2002 and that the latest 
examination results from March 2003 demonstrated that a 60 
percent evaluation was warranted.  The same diagnostic code 
of 5293 was used to evaluate the veteran's disability.  

The veteran testified at a Central Office hearing in April 
2005.  The focus of the veteran's testimony was the 
restoration of his 40 percent disability evaluation.  The 
veteran's representative noted that there had been a change 
in regulations but that the reduction pre-dated the change.  
The representative also said that the veteran felt that "the 
40 percent evaluation is working because he has severe [sic] 
condition.  He was having recurring attacks, and he got 
intermittent relief from that."  The veteran testified 
regarding his increased symptomatology that lead to his 
surgery in 1996 and how he did not believe his pain was much 
improved after the surgery.  He said that he still had pain 
and weakness in his right arm.  The veteran said his range of 
motion was better on a warm day but limited on a cold day.  
He said driving was difficult because he could not move his 
head.  In essence the veteran stated that his disability was 
the same from 1996 to March 2002 when the RO increased the 
evaluation to 40 percent.  

The veteran said he received additional treatment at a 
private facility.  He also said he was in receipt of Social 
Security Administration (SSA) disability benefits.  He said 
he received his SSA benefits after VA granted him a total 
disability evaluation.  The veteran, through his 
representative, repeated his assertion that his disability 
approximated the criteria for a 40 percent disability 
evaluation from 1996 to March 2002.  The veteran had severe 
pain that was recurrent with sporadic relief.

The Board remanded the veteran's claim for additional 
development in June 2005.  The RO wrote to the veteran in 
July 2005.  He was asked to provide the necessary release for 
VA to obtain private treatment records.  He was informed that 
his SSA records had been requested. 

The veteran's SSA records were received in October 2005.  The 
records show that the veteran's claim was initially denied in 
1998 and an appeal of that decision denied in 2000.  Later, 
the veteran was given a favorable decision that determined he 
was disabled as of July 2000.  The veteran was considered to 
have severe impairment from DDD [cervical and lumbar spine] 
with three surgeries [two for cervical, one for lumbar], and 
bilateral carpal tunnel syndrome (CTS).  The SSA records 
consist almost entirely of VA treatment records from January 
1995 to January 2003, and duplicate copies of SMRs.  

Additional VA records, for the period from December 2000 to 
December 2005 and from three different facilities, were 
associated with the claims folder.  Those records that were 
not duplicative of others already associated with the claims 
folder did not show any specific complaints or specific 
findings regarding the veteran's DDD of the cervical spine.  
He was noted to continue to complain of neck pain, as well as 
pain in other joints and from his CTS.  

B.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board also acknowledges that, as an increased evaluation 
claim, the potential for staged evaluations is applicable in 
this case.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  In fact, staged evaluations were assigned by the RO 
in this case and those staged evaluations will be reviewed on 
appeal.  

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  The change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 23, 2003.  68 Fed. Reg. 
51,454 (codified at 38 C.F.R. § 4.71a (2007), Diagnostic 
Codes 5235-5243 and accompanying notes).  This change amended 
all of the diagnostic codes used to evaluate disabilities of 
the spine.  New rating criteria were also implemented.

In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to his claim.  
See VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.  The Board notes that the RO has 
evaluated the veteran's disability under the two changes, as 
well as the prior regulations.  The veteran was issued SSOCs 
that addressed the different changes in August 2003, and 
January 2004, respectively.  As such there is no prejudice to 
the veteran in the Board reviewing his claim under the 
various regulations in effect throughout the pendency of the 
appeal.   See Bernard v. Brown, 4 Vet. App. 384 (1993).



Criteria in Effect Prior to September 23, 2002

As noted, the veteran's DDD of the cervical spine has been 
evaluated as IVDS under Diagnostic Code 5293.  A 60 percent 
evaluation requires evidence of pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a (2002).

As the Board has already restored the veteran's 40 percent 
disability evaluation from August 1, 1998, consideration must 
be given to whether an evaluation in excess of 40 percent is 
warranted from that date and prior to March 20, 2003. 

The medical evidence of record clearly documents the 
veteran's complaints of neck pain, especially from the point 
of his surgery in March 1996 and thereafter.  The 
symptomatology has remained consistent and objectively 
confirmed as a limitation of motion, radiation of pain, 
weakness, and fatigue.  EMG/NCV testing in 1997 did not 
confirm the presence of cervical radiculopathy; however, this 
was found to be present by testing done in May 2002.  

The evidence of record is also consistent with severe IVDS, 
with recurring attacks with intermittent relief from August 
1, 1998, to March 20, 2003.  The objective evidence does not 
show, and the veteran by his own testimony has not contended, 
that he has pronounced IVDS with persistent symptoms with 
little intermittent relief prior to March 20, 2003.  The 
veteran's complaints of constant pain are encompassed in his 
current 40 percent disability evaluation.  Moreover, he 
testified at his hearing in April 2005 to having intermittent 
relief of his symptoms consistent with a 40 percent 
evaluation.  He contended that his disability was consistent 
from 1996 to when it was increased by the RO to 40 percent in 
2002.  (Transcript pp. 15-16).

The veteran's complaints of pain are not the same as 
pronounced symptoms of IVDS to warrant the assignment of a 60 
percent evaluation.  The evidence of record clearly 
demonstrates the veteran's subjective complaints of pain as 
well as objective findings of painful motion and limitation 
of motion of the cervical spine.  The defects of the cervical 
spine are well documented on multiple x-ray and MRI reports.  
However, the evidence does not demonstrate that the veteran 
has pronounced symptoms of IVDS with little relief at any 
time during the period from August 1, 1998, to March 20, 
2003.

The Board has considered other potentially applicable 
diagnostic codes.  In this regard, the evidence of record 
fails to document findings of a fractured cervical vertebra 
to support consideration of an increased evaluation under 
Diagnostic Code 5285.  There is no evidence of complete bony 
fixation (ankylosis) of the spine to warrant consideration of 
a 60 or 100 percent evaluation under Diagnostic Code 5286.  
Further, the veteran was described as having ankylosis of the 
cervical spine in the area of the fused cervical discs at the 
time of his VA examination in 2003.  Even allowing for 
unfavorable ankylosis of the cervical spine, although this is 
not shown by the record, the veteran would still only be 
entitled to a 40 percent disability evaluation under the 
applicable rating criteria.  Thus, there would be no increase 
in his evaluation under Diagnostic Code 5287.  38 C.F.R. § 
4.71a (2002).

The evidence does not demonstrate that the veteran satisfies 
the criteria for an evaluation in excess of 40 percent prior 
to March 20, 2003.

The only two diagnostic codes that would provide for an 
evaluation in excess of 60 percent after March 20, 2003, are 
Diagnostic Code 5285 and Diagnostic Code 5286.  Diagnostic 
Code 5285 provides for a 100 percent evaluation for residuals 
of a fracture of the vertebra with cord involvement, 
bedridden, or requiring long leg braces.  A 100 percent 
evaluation is available under Diagnostic Code 5286 if there 
is complete bony fixation of the spine.  38 C.F.R. § 4.71a 
(2002).  The evidence of record clearly demonstrates that the 
veteran's disability does not meet the requirements for the 
100 percent evaluation under either of the above diagnostic 
codes.  

Criteria in Effect After September 23, 2002, and
Prior to September 26, 2003

The criteria as amended in September 2002 direct that IVDS be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Explanatory notes for the amended criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

A 60 percent disability evaluation is applicable where there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  There is no 
evidence of record to show that the veteran experienced 
incapacitating episodes for his service-connected cervical 
spine disability as contemplated by the rating criteria.  A 
60 percent evaluation is not for consideration for 
incapacitating episodes under Diagnostic Code 5293 prior to 
March 20, 2003.  38 C.F.R. § 4.71a (2003).

There is no basis for a higher evaluation for the orthopedic 
manifestation of the veteran's disability.  The 40 percent 
evaluation cited supra, and the accompanying discussion, show 
that the veteran does not satisfy the criteria under any of 
the available diagnostic codes for an evaluation in excess of 
40 percent from September 23, 2002, to March 20, 2003.  He 
does not have a fractured vertebra or ankylosis such that 
would warrant an increased evaluation.

Finally, the evidence does not support a separate evaluation 
for any neurological manifestation of the veteran's cervical 
DDD.  He does not exhibit neurological symptoms that are 
nearly constantly present that would allow for the assignment 
of a separate disability evaluation.  

Criteria in Effect After September 26, 2003

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2007).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned where there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2007).

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

Plate V provides a pictorial of the normal range of motion 
for the cervical spine.  In regard to the cervical spine, a 
full range of motion for forward flexion is 45 degrees, 
backward extension is to 45 degrees, left and right lateral 
flexion is to 45 degrees, and left and right rotation is to 
80 degrees.  See 38 C.F.R. § 4.71a, Plate V (2007).  The 
normal combined ranges of motion for the cervical spine is 
340 degrees.  See 38 C.F.R. § 4.71a (2007), Note (2).

As the veteran is in receipt of a 60 percent disability 
evaluation at the time of the effective date of the latest 
change in regulations, the only higher schedular evaluation 
would be for a 100 percent disability evaluation.  This would 
require evidence of unfavorable ankylosis of the entire 
spine.  The evidence of record clearly demonstrates that this 
is not the case.  The veteran was noted to have ankylosis of 
the discs fused from his surgery in 1996, however, this was 
never described as involving the entire spine.  Nor was it 
ever described as unfavorable to warrant a 100 percent 
evaluation under the latest regulations.

In regard to an evaluation under Diagnostic Code 5243 for 
IVDS, the Board notes, as before, that the medical evidence 
of record does not show that the veteran suffers from 
incapacitating episodes such that an increased evaluation is 
in order under the amended criteria for such episodes.  

As the veteran does not satisfy the general rating formula 
for a 100 percent disability evaluation, and the evidence 
does not demonstrate that he suffers from incapacitating 
episodes, as defined by the regulations, there is no basis to 
assign a higher disability evaluation under the regulations 
in effect after September 26, 2003.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2007).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

In this case, the veteran has complained of constant pain in 
his neck that would move down between his shoulders.  
Objectively, the veteran has been noted to have limitation of 
motion with pain as recorded in the VA examination reports 
and outpatient treatment records.  He also has evidence of 
radiculopathy that is confirmed by testing in May 2002.  The 
several VA examination reports have also stated that the 
veteran is able to carry most of his activities of daily 
living but was not able to do heavy lifting or bending.  

The veteran's complaints of pain are contemplated in his 
current 40 percent and 60 percent disability evaluations for 
the respective periods assigned.  In reaching this 
conclusion, the Board has carefully considered the veteran's 
reports of flare-ups and his experiencing pain by increased 
activity or sudden neck movements.  However, such symptoms 
are not beyond those contemplated in the current evaluations.  
Further, the veteran was noted to have increased 
symptomatology at the time of his VA examination in March 
2003 to include fatigue, weakness, and lack of endurance.  
This increase in symptoms was acknowledged by the fact of the 
20 percent increase in his disability evaluation to a 60 
percent.  A disability evaluation in excess of those assigned 
is not warranted under DeLuca and 38 C.F.R. §§ 4.40, 4.45.

In summary, the evidence does not support an evaluation in 
excess of 40 percent for DDD of the cervical spine, from 
August 1, 1998, to March 20, 2003.  Further, the evidence 
does not support an evaluation in excess of 60 percent, for 
the same disability, at any time after March 20, 2003.  To 
that extent the veteran's claim for an increased evaluation 
is denied.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, the 
veteran has not alleged, nor does the evidence of record 
reflect or suggest, that there are factors warranting an 
extraschedular rating, such as marked interference with 
employability or frequent hospitalizations due to his DDD of 
the cervical spine.  The veteran has not been employed at any 
time during the pendency of the current appeal.  He was last 
hospitalized in 1996 when he had surgery.  The veteran has 
had intermittent outpatient treatment between 1996 and 2005 
that included his cervical spine disability.  Consequently, 
referral for extraschedular consideration is not warranted.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also 38 C.F.R. 
§ 3.321(b)(1) (2007).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
higher evaluation for the veteran's DDD of the cervical spine 
at any time during the pendency of the appeal.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2007)), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2007), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

During the pendency of this appeal, the Court issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The veteran's reduction, and claim for an increased 
evaluation, were the result of a rating decision from May 
1998, a time prior to the enactment of the VCAA.  In light of 
the Board's action to completely restore the veteran's 40 
percent evaluation for his cervical DDD from the original 
date of reduction, no notice is required for that issue.  

In regard to the increased evaluation issue the Board 
remanded the veteran's case for him to be provided the notice 
required by the VCAA in June 2005.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  The Appeals 
Management Center (AMC) wrote to the veteran in July 2005.  
The veteran was apprised of the evidence needed to 
substantiate his claim for an increased evaluation.  He was 
given a number of possible sources and types of evidence that 
would be of benefit.  He was also informed of the evidence 
that VA would obtain, and of the evidence that he should 
submit or request VA's assistance in obtaining.  The veteran 
was also informed of the evidence of record and that the AMC 
had requested his SSA records.  Finally, the veteran was 
requested to submit any recent evidence he had in his 
possession.

The veteran did not respond to the AMC's letter.

The AMC obtained the veteran's SSA records and additional VA 
medical records.  The AMC, through the RO in Cleveland, Ohio, 
issued a SSOC that re-adjudicated the veteran's claim in 
September 2006.  The claim remained denied and the veteran 
was informed of the basis for the denial.  The September 2006 
SSOC also included the notice required by Dingess.

In addition to the notice requirements referenced supra, the 
Court issued another decision regarding the content of VCAA 
notice during the pendency of this appeal.  In Vazquez-Flores 
v. Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. January 
30, 2008), the Court noted that some increased evaluation 
claims would require more specific notice than others.  The 
Court acknowledged that some cases would only require notice 
for the veteran to show how their disability had gotten 
worse, and other cases would require information on exactly 
how the disability had gotten worse, and how it affected the 
veteran's employment and daily life.  

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

The presumption of any prejudice is overcome in this case.  
The veteran has consistently maintained his contentions 
regarding the restoration of his 40 percent disability 
evaluation.  He testified at his hearing in April 2005 
regarding the specific criteria to be met in order for a 40 
percent disability evaluation and how his symptomatology 
satisfied the criteria.  He did not contend that he satisfied 
the criteria for an even higher evaluation.  In addition, the 
veteran was apprised of the change in rating criteria by way 
of the SSOCs issued in August 2003 and January 2004.  His 
case was remanded for additional development in 2005.  His 
disability was re-adjudicated in light of the changes in the 
regulations, and after the development of additional 
evidence, in September 2006.  Moreover, the accredited 
representative has also made specific arguments in writing 
concerning the relevant criteria thereby demonstrating that 
the appellant has actual knowledge of how to substantiate his 
claims.  

Moreover, the veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  He has 
submitted numerous statements in support of his claim.  See 
Sanders, 487 F.3d. at 889.  He testified in support of his 
claim in August 1998 and April 2005.  He has not provided any 
additional statements or comments to VA since his hearing in 
2005.

All available evidence pertaining to the veteran's claim has 
been obtained.  The evidence developed in this claim included 
VA treatment records for the period from 1995 to 2005.  The 
veteran was afforded VA examinations in 1996, 1997, 2000, 
2001, and 2003.  He submitted private treatment records and 
additional private records were obtained and added to the 
claims folder.  The veteran's SSA records were obtained.  He 
testified at an RO hearing in August 1998, and a Central 
Office hearing in April 2005.  He was given the opportunity 
to have another Board hearing.  The case has been remanded to 
allow for additional development of the record.  

The duty to assist requires VA to provide a thorough and 
contemporaneous medical examination where the evidence does 
not adequately reveal the current state of the veteran's 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1001).  The Board notes the veteran was last afforded a VA 
examination in March 2003.  However, there is no requirement 
for a new examination in this case.  

The veteran's disability evaluation was increased to 40 
percent and 60 percent, for staged periods, following his 
examination in March 2003.  He has not alleged that his 
disability has increased beyond the evaluations assigned at 
that time or that the evidence of record is not adequate to 
evaluate his level of disability.  See Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999 (No examination required in absence 
of evidence showing some increase in disability).  Further, 
the Court has held that the mere passage of time does not 
require that VA provide a new examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182 (2007).  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.


	(CONTINUED ON NEXT PAGE)








ORDER

The reduction of the 40 percent evaluation for the veteran's 
DDD of the cervical spine, effective as of August 1, 1998, 
was improper; the 40 percent evaluation is restored from that 
date.  

Entitlement to a disability evaluation in excess of 40 
percent for DDD of the cervical spine, for the period from 
August 1, 1998, to March 20, 2003, is denied.

Entitlement to a disability evaluation in excess of 60 
percent for DDD of the cervical spine, for the period from 
March 20, 2003, is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


